--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of November 15, 2010,
(the “Agreement”), is by and between Acxiom Corporation, a Delaware corporation
(the “Company”) and John Meyer (the “Executive”).
 
WHEREAS, the Company and the Executive are currently party to an Employment
Agreement (the “Original Agreement”) whereby the Executive serves as Chief
Executive Officer and President of the Company; and
 
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the continued employment relationship between the Executive
and the Company following the expiration of the term of the Original Agreement
(other than with respect to the termination of any benefits under Section 9(g)
of the Original Agreement as of the date hereof).
 
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
 
1. Employment.  The Company hereby continues to employ the Executive and the
Executive hereby accepts continued employment with the Company, upon the terms
and subject to the conditions set forth herein.
 
2. Term.
 
(a) Subject to termination pursuant to Section 9, the term of the employment by
the Company of the Executive pursuant to this Agreement (as the same may be
extended, the “Term”) will commence on May 16, 2011 (the “Effective Date”) and
terminate on June 30, 2013; provided, however, that the Term will not commence
if the Executive’s employment pursuant to the Original Agreement is terminated
prior to the Effective Date.
 
(b) Commencing on June 30, 2013 and on each subsequent anniversary thereof, the
Term may be extended by the Company for a period of one (1) additional year
following the expiration of the applicable Term by notifying the Executive of
such renewal in writing not later than one hundred eighty (180) days before any
such date.
 
3. Position.  During the Term, the Executive will serve as Chief Executive
Officer and President of the Company performing duties commensurate with such
positions and will perform such additional duties as the Board of Directors of
the Company (the “Board”) will determine.  The Executive will report directly to
the Board.  The Executive agrees to serve, without any additional compensation,
as a director of the Company and as a member of the board of directors and/or as
an officer of any subsidiary of the Company.  If the Executive’s employment is
terminated for any reason, whether such termination is voluntary or involuntary,
the Executive will resign as a director of the Company (and as a director and/or
officer of any of its subsidiaries), such resignation to be effective no later
than the date of termination of the Executive’s employment with the Company.
 
4. Duties.  During the Term, the Executive will devote his full time and
attention during normal business hours to the business and affairs of the
Company and its subsidiaries (the “Business”); provided, however, that the
Executive will be permitted to devote reasonable periods of time to charitable
and community activities, so long as such activities do not interfere with the
performance of the Executive’s responsibilities under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
5. Salary and Bonus.
 
(a) For purposes of this Agreement, the “Initial Fiscal Year” will mean the
period commencing on April 1, 2011 and ending on March 31, 2012.  A “Fiscal
Year” will mean the Initial Fiscal Year and any other fiscal year of the Company
during the Term of the Agreement.
 
(b) During the Initial Fiscal Year, the Company will pay the Executive a base
salary at an annual rate of $700,000.  During the Term of this Agreement, within
90 days following the end of each Fiscal Year (and for the fiscal year ending on
March 31, 2011, if the fiscal year’s review has not taken place as of the
Effective Date), the Board (or by the Compensation Committee of the Board (the
“Compensation Committee”)) will, in good faith, review the Executive’s annual
base salary and may increase (but not decrease) such amount as it may deem
advisable (such annual rate of salary, as the same may be increased, the “Base
Salary”). The Base Salary will be payable to the Executive in substantially
equal installments in accordance with the Company’s normal payroll practices.
 
(c) During each Fiscal Year (and for the fiscal year ending on March 31, 2011,
if that fiscal year’s bonus determination has not been made prior to the
Effective Date), the Executive will be eligible for a target cash bonus
opportunity of 100% of then-current Base Salary and a maximum cash bonus
opportunity of 200% of then-current Base Salary.  The Executive’s entitlement to
such cash bonus, if any, will be determined by the independent members of the
Board (or by the Compensation Committee) based on the terms of the executive
bonus program then in effect, including the Board’s (or the Compensation
Committee’s) good faith determination as to whether pre-determined performance
targets of the Company have been achieved following a review of the Company’s
year-end audited financial statements.  All such performance targets will be
determined by the independent members of the Board (or by the Compensation
Committee) after consulting with Executive.  Payments will be made in accordance
with the terms of the relevant plan.
 
(d) Promptly following the date hereof, the Company will reimburse the Executive
for reasonable legal expenses up to an amount of $25,000 incurred by him in
connection with the drafting and negotiation of this Agreement.
 
6. Long-Term Incentive Awards.
 
(a) During the Term of this Agreement, within 90 days following the end of each
Fiscal Year (and for the fiscal year ending on March 31, 2011, if that fiscal
year’s consideration has not taken place as of the Effective Date), the
independent members of the Board of Directors (or the Compensation Committee)
will in good faith consider the grant of long-term equity incentive awards to
the Executive.
 
(b) Notwithstanding any provision to the contrary in any equity incentive plan
or related award agreement relating to any equity incentive award granted to the
Executive, and notwithstanding any contrary statement in the Original Agreement,
the definition of competitive business activities applicable to such equity
incentive plan or award agreement shall be deemed to be the definition contained
in Section 12(b) hereof.
 
7. Vacation, Holidays and Sick Leave; Life Insurance.  During the Term, the
Executive will be entitled to paid vacation in accordance with the Company’s
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided, that the Executive will during each
Fiscal Year be entitled to at least four (4) weeks of such vacation.  During the
Term, the Executive will also be entitled to participate in all applicable
Company employee benefits plans as may be in effect from time to time for the
Company’s senior executive officers.
 
 
2

--------------------------------------------------------------------------------

 
8. Business Expenses.  The Executive will be reimbursed for all reasonable
business expenses incurred by him in connection with his employment following
timely submission by the Executive of receipts and other documentation in
accordance with the Company’s normal expense reimbursement policies.
 
9. Termination of Agreement.  The Executive’s employment by the Company pursuant
to this Agreement will not be terminated before the end of the Term hereof,
except as set forth in this Section 9.
 
(a) By Mutual Consent.  The Executive’s employment pursuant to this Agreement
may be terminated at any time by the mutual written agreement of the Company and
the Executive.
 
(b) Death.  The Executive’s employment pursuant to this Agreement will be
terminated upon the death of the Executive, in which event the Executive’s
spouse or heirs will receive, when the same would have been paid to the
Executive (whether or not the Term will have expired during such period),
(i) all Base Salary and benefits (including any earned but unpaid cash bonus) to
be paid or provided to the Executive under this Agreement through the Date of
Termination (as defined in Section 9(j) hereof), (ii) any other unpaid benefits
(including death benefits) to which they are entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of
Termination, (iii) the amount of any cash bonus related to any Fiscal Year
ending before the Date of Termination (and the fiscal year ending on March 31,
2011) that has been earned but remains unpaid and (iv) the amount of any target
cash bonus to which the Executive would otherwise have been entitled for the
Fiscal Year in which the Date of Termination occurs, pro-rated based on the
portion of the applicable Fiscal Year that the Executive worked for the Company.
 
(c) Disability.  The Executive’s employment pursuant to this Agreement may be
terminated by delivery of written notice to the Executive by the Company (a
“Notice of Termination”) in the event that the Executive is unable, as
determined by the independent members of the Board of Directors (or any
committee of the Board comprised solely of independent directors), to perform
the essential functions of his regular duties and responsibilities, with or
without reasonable accommodation, due to a medically determinable physical or
mental illness that has lasted (or can reasonably be expected to last) for a
period of ninety (90) consecutive days, or for a total of ninety (90) days or
more in any consecutive one hundred and eighty (180) day-period.  If the
Executive’s employment is terminated pursuant to this Section 9(c), the
Executive will be entitled to receive, when the same would have been paid to the
Executive (whether or not the Term will have expired during such period),
(i) all Base Salary and benefits to be paid or provided to the Executive under
this Agreement through the Date of Termination, (ii) any other unpaid benefits
(including disability benefits) to which he is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination, (iii) the amount of any cash bonus related to any Fiscal
Year ending before the Date of Termination (and the fiscal year ending on March
31, 2011) that has been earned but remains unpaid and (iv) the amount of any
target cash bonus to which the Executive would otherwise have been entitled for
the Fiscal Year in which the Date of Termination occurs, pro-rated based on the
portion of the applicable Fiscal Year that the Executive worked for the Company.
 
(d) By the Company for Cause.  The Executive’s employment pursuant to this
Agreement may be terminated by delivery of a Notice of Termination upon the
occurrence of any of the following events (each of which will constitute “Cause”
for termination): (i) the willful failure by the Executive to substantially
perform his duties or follow the reasonable and lawful instructions of the
Board; provided, that the Executive will be allowed to cure such failure within
thirty (30) days of delivery to the Executive by the Company of written demand
for performance, which such written demand will specifically identify the manner
in which the Company believes he has not substantially
 
 
3

--------------------------------------------------------------------------------

 
performed his duties; (ii) the engaging by the Executive in willful misconduct,
or the Executive’s gross negligence, that is materially injurious to the
Company, monetarily or otherwise, (iii) the conviction of, or pleading guilty or
nolo contendere to, any felony or a fraud; or (iv) the Executive’s material
breach of the provisions of this Agreement (including, but not limited to,
Section 12) or of any material employment policy of the Company, which, if
curable, is not cured within thirty (30) days of delivery to the Executive by
the Company of written notice thereof.  If the Executive’s employment is
terminated pursuant to this Section 9(d), the Executive will be entitled to
receive all Base Salary and benefits to be paid or provided to the Executive
under this Agreement through the Date of Termination, any other unpaid benefits
to which he is otherwise entitled under any plan, policy or program of the
Company applicable to the Executive as of the Date of Termination (including,
without limitation, the amount of any cash bonus related to any Fiscal Year
ending before the Date of Termination (and the fiscal year ending on March 31,
2011) that has been earned but remains unpaid) and no more.
 
(e) By the Company Without Cause.  The Executive’s employment pursuant to this
Agreement may be terminated by the Company at any time without Cause by delivery
of a Notice of Termination.  If the Executive’s employment is terminated
pursuant to this Section 9(e), the Executive will be entitled to receive (i) all
Base Salary and benefits to be paid or provided to the Executive under this
Agreement through the Date of Termination, (ii) the amount of any cash bonus
related to any Fiscal Year ending before the Date of Termination (and the fiscal
year ending on March 31, 2011) that has been earned but remains unpaid, (iii) an
amount equal to two hundred percent (200%) of the Executive’s Base Salary at the
then-current rate of Base Salary, and (iv) any other unpaid benefits to which
the Executive is otherwise entitled under any plan, policy or program of the
Company applicable to the Executive as of the Date of Termination.  The amounts
referred to in clauses (i) through (iii) above will be paid to the Executive
ratably over a twelve month period commencing on the normal payroll cycle
occurring immediately following the expiration of the Severance Delay Period, in
accordance with the Company’s normal payroll policies and
procedures.  Additionally, if the Executive’s employment is terminated pursuant
to this Section 9(e), notwithstanding anything contained in the Original
Agreement, any equity plan or grant documents, the Executive shall also receive
solely with respect to Performance Units granted after the date hereof: (i) the
number of Performance Units, if any, that were earned during a completed
performance period but remain unvested, multiplied by a fraction, the numerator
of which is the full number of calendar months that elapsed between the
beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, payment for which shall be processed within thirty (30) days
following the expiration of the Severance Delay Period; and (ii) the number
of  Performance Units, if any, for performance periods that are ongoing as of
the Date of Termination and for which at least one-year of the performance
period has elapsed as of the Date of Termination, multiplied by a fraction, the
numerator of which is the full number of calendar months that elapsed between
the beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, with the settlement of such performance units to occur after the
completion of the applicable performance period based upon the Company’s actual
performance as determined following the completion of the applicable performance
periods in accordance with the terms of the Performance Unit grant documents and
with payment to be made as soon as administratively practicable after the end of
the performance period stated in the applicable grant documents and at the time
the Executive would have received payment had the Executive remained employed.
“Performance Unit” shall mean any equity incentive awards granted by the Company
to the Executive that are earned based upon achievement of performance measures
during a performance period as defined by the accompanying grant documents.  As
a condition to receiving such payments, the Executive agrees to execute, deliver
and not revoke a general release in the form attached as Exhibit A prior to the
expiration of the Severance Delay Period. “Severance Delay Period” shall mean
the period beginning on the Date of Termination and ending on the thirtieth day
thereafter.  Notwithstanding the foregoing, in the event that the Executive's
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) occurs in connection with an exit incentive program or other
employment termination program offered to a group or class of employees, as
defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Severance Delay Period shall mean the period beginning on the Date of
Termination and ending on the sixtieth day thereafter.
 
 
4

--------------------------------------------------------------------------------

 
(f) By the Executive for Good Reason.  The Executive’s employment pursuant to
this Agreement may be terminated by the Executive by written notice of his
resignation (“Notice of Resignation”) delivered to the Company within ninety
(90) days of any of the following (each of which will constitute “Good Reason”
for resignation): (i) a reduction by the Company in the Executive’s title or
position, or a material reduction by the Company in the Executive’s authority,
duties or responsibilities (including, without limitation, Executive no longer
serving on the Company’s board of directors), or the assignment by the Company
to the Executive of any duties or responsibilities that are materially
inconsistent with such title, position, authority, duties or responsibilities;
(ii) a reduction in Base Salary; (iii) any material breach of this Agreement by
the Company; provided, that the Company will be allowed to cure such breach
within thirty (30) days of delivery to the Company by the Executive of written
demand for performance, which such written demand will specifically identify the
manner in which the Executive believes the Company has breached this Agreement;
or (iv) the Company’s requiring the Executive to relocate his office location
more than fifty (50) miles from his initial office location in Little Rock,
Arkansas.  For avoidance of doubt, “Good Reason” will exclude the death or
Disability of the Executive.  If the Executive resigns for Good Reason pursuant
to this Section 9(f), the Executive will be entitled to receive (i) all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, (ii) the amount of any cash bonus related to
any Fiscal Year ending before the Date of Termination (and the fiscal year
ending on March 31, 2011) that has been earned but remains unpaid, (iii) an
amount equal to two hundred percent (200%) of the Executive’s Base Salary at the
then-current rate of Base Salary, and (iv) any other unpaid benefits to which
the Executive is otherwise entitled under any plan, policy or program of the
Company applicable to the Executive as of the Date of Termination.  The amounts
referred to in clauses (i) through (iii) above will be paid to the Executive
ratably over a twelve month period commencing on the normal payroll cycle
occurring immediately following the expiration of the Severance Delay Period, in
accordance with the Company’s normal payroll policies and
procedures.  Additionally, if the Executive resigns for Good Reason pursuant to
this Section 9(f), notwithstanding anything contained in the Original Agreement,
any equity plan or grant documents, the Executive shall also receive solely with
respect to Performance Units granted after the date hereof: (i) the number of
Performance Units, if any, that were earned during a completed performance
period but remain unvested, multiplied by a fraction, the numerator of which is
the full number of calendar months that elapsed between the beginning of the
performance period and the Date of Termination and the denominator of which is
the number of months between the beginning of the performance period and when
the award would fully vest and no longer be subject to forfeiture, payment for
which shall be processed within thirty (30) days following the expiration of the
Severance Delay Period; and (ii) the number of  Performance Units, if any, for
performance periods that are ongoing as of the Date of Termination and for which
at least one-year of the performance period has elapsed as of the Date of
Termination, multiplied by a fraction, the numerator of which is the full number
of calendar months that elapsed between the beginning of the performance period
and the Date of Termination and the denominator of which is the number of months
between the beginning of the performance period and when the award would fully
vest and no longer be subject to forfeiture, with the settlement of such
performance units to occur after the completion of the applicable performance
period based upon the Company’s actual performance as determined following the
completion of the applicable performance periods in accordance with the terms of
the Performance Unit grant documents and with payment to be made as soon as
administratively practicable after the end of the performance period stated in
the applicable grant documents and at the time the Executive would have received
payment had the Executive remained employed.  As a condition to receiving such
payments, the Executive agrees to execute, deliver and not revoke a general
release in the form attached as Exhibit A prior to the expiration of the
Severance Delay Period.
 
 
5

--------------------------------------------------------------------------------

 
(g) Non-Renewal by the Company.  The Executive’s employment pursuant to this
Agreement may be terminated by the Executive by delivery of a Notice of
Resignation following the Company’s failure to extend the current Term of this
Agreement consistent with the provisions of Section 2(b) or if his employment is
terminated at the end of the current Term pursuant to Section 2(b). If the
Executive’s employment is terminated pursuant to this Section 9(g), the
Executive will be entitled to receive all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination,
any other unpaid benefits to which he is otherwise entitled under any plan,
policy or program of the Company applicable to the Executive as of the Date of
Termination (including, without limitation, the amount of any cash bonus related
to any Fiscal Year ending before the Date of Termination which has been earned
but remains unpaid) and no more.
 
(h) By the Executive Without Good Reason.  The Executive’s employment pursuant
to this Agreement may be terminated by the Executive at any time by delivery of
a Notice of Resignation to the Company.  If the Executive’s employment is
terminated pursuant to this Section 9(h), the Executive will receive all Base
Salary and benefits (including any earned but unpaid cash bonus) to be paid or
provided to the Executive under this Agreement through the Date of Termination,
any other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination (including, without limitation, the amount of any cash bonus
related to any Fiscal Year ending before the Date of Termination which has been
earned but remains unpaid) and no more.
 
(i) Following a Change in Control.
 
(i) If, within twenty-four (24) months following a Change in Control, the
Executive is (i) terminated without Cause, or (ii) resigns for Good Reason (as
defined and qualified in Section 9(f) above), then the Executive will be
entitled to receive (i) all Base Salary and benefits to be paid or provided to
the Executive under this Agreement through the Date of Termination, (ii) the
amount of any cash bonus related to any Fiscal Year ending before the Date of
Termination (and the fiscal year ending on March 31, 2011) that has been earned
but remains unpaid, (iii) an amount equal to three hundred percent (300%) of the
Executive’s Base Salary at the then-current rate of Base Salary,
(iv) notwithstanding anything to the contrary in any equity incentive plan or
agreement or the related award agreements, all options, restricted stock awards
and restricted stock unit awards (other than any Performance Units granted after
the date hereof), which are then outstanding, to the extent not then vested,
shall vest, and (v) any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination.  The amounts referred to in
clauses (i) through (iii) above will collectively be referred to as the “Change
in Control Severance Amount.”  The Change in Control Severance Amount will be
paid to the Executive in a lump sum immediately following the expiration of the
Severance Delay Period. The Executive agrees to execute, deliver and not revoke
a general release in the form attached as Exhibit A prior to the expiration of
the Severance Delay Period.  Payments pursuant to this Section 9(i) will be made
in lieu of, and not in addition to, any payment pursuant to any other paragraph
of this Section 9.
 
(ii) In the event of a Change in Control, whether or not the Executive’s
employment is terminated, the Executive shall earn and become 100% vested in a
prorated portion of any Performance Units granted after the date hereof for
performance periods that are ongoing as of the Change in Control and for which
at least one-year of the performance period has elapsed as of the Change in
Control as calculated pursuant to the following sentence, notwithstanding
anything contrary in the Original Agreement or any equity incentive plan or
agreement, including without limitation, the 2005 Equity Plan or the related
award agreements and grant documents. The amount of the prorated Performance
Units will be determined in accordance with the terms of the Performance Unit
grant documents based upon the Company’s performance as of the date of the
Change in Control as if the performance period had been completed, and then
multiplied by a fraction, the numerator of which is the full number of calendar
months that have elapsed since the beginning of the performance period and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture. Additionally, in the event of a Change in Control, whether or not
the Executive’s employment is terminated, the Executive shall become 100% vested
in a prorated portion of Performance Units granted after the date hereof that
were earned during a completed performance period but remain unvested as
calculated pursuant to the following sentence, notwithstanding anything to the
contrary in the Original Agreement or any equity incentive plan or agreement,
including without limitation, the 2005 Equity Plan, or the related award
agreements and grant
 
 
6

--------------------------------------------------------------------------------

 
documents.  The amount of prorated Performance Units will be determined based
upon the number of Performance Units, if any, that were earned during the
completed performance period but remain unvested, and then multiplied by a
fraction, the numerator of which is the full number of calendar months that have
elapsed since the beginning of the performance period and the denominator of
which is the number of months between the beginning of the performance period
and when the award would fully vest and no longer be subject to forfeiture.
Payments made pursuant to this section shall be processed within thirty (30)
days after the Change in Control.
 
(j) Date of Termination.  The Executive’s Date of Termination will be (i) if the
Executive’s employment is terminated pursuant to Section 9(b), the date of his
death, (ii) if the Executive’s employment is terminated pursuant to Section
9(c), Section 9(d) or Section 9(e), the date on which a Notice of Termination is
given, (iii) if the Executive’s employment is terminated pursuant to Section
9(f), the date specified in the Notice of Resignation, (iv) if the Executive’s
employment is terminated pursuant to Section 9(g), the date specified in the
Notice of Resignation or, if no Notice of Resignation is delivered, the last day
of the current Term, (v) if the Executive’s employment is terminated pursuant to
Section 9(h), the date specified in the Notice of Resignation (provided that the
Executive will deliver such Notice of Resignation to the Company not less than
thirty (30) days before the Date of Termination specified therein) and (vi) if
the Executive’s employment is terminated pursuant to Section 9(i), the date
specified in the Notice of Termination or the Notice of Resignation, as
applicable.
 
(k) For the purposes of this Agreement, a “Change in Control” will mean any of
the following events:
 
(i) An acquisition of any securities of the Company entitled to vote generally
in the election of directors (the “Voting Securities”) by any “person” (as the
term person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) immediately after which such
person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of thirty percent (30%) or more of the combined voting power
of the then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities that are
acquired in a “Non-Control Acquisition” (as hereinafter defined) will not
constitute an acquisition that would cause a Change in Control.  A “Non-Control
Acquisition” will mean (i) an acquisition by an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (ii) any acquisition by or directly from the Company
or any Subsidiary, or (iii) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in Section 9(j)(iii) below);
 
 
7

--------------------------------------------------------------------------------

 
(ii) The individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such board, provided, that, any person
becoming a director after the Effective Date and whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board of Directors will be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to the election or removal of directors (“Election Contest”) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (such term for purposes of this definition being as defined in
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of
the 1934 Act) other than the Board of Directors (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, will be deemed an Incumbent Director; or
 
(iii) Consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets (a “Sale”) or the acquisition of assets or stock of
another corporation (an “Acquisition”), unless immediately following such
Reorganization, Sale or Acquisition:
 
(A) The stockholders of the Company immediately before such Reorganization, Sale
or Acquisition, beneficially own, directly or indirectly, immediately following
such Reorganization, Sale or Acquisition, more than fifty percent (50%)  of the
combined voting power of the outstanding Voting Securities of the Company
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Corporation”) in substantially
the same proportion as their ownership of the Voting Securities immediately
before such Reorganization, Sale or Acquisition;
 
(B) The individuals who were members of the Incumbent Board immediately before
the execution of the agreement providing for such Reorganization, Sale or
Acquisition constitute at least a majority of the members of the board of
directors of the Surviving Corporation; and
 
(C) No person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or any person who, immediately before such
Reorganization, Sale or Acquisition, had Beneficial Ownership of thirty percent
(30%) or more of the then outstanding Voting Securities), has Beneficial
Ownership of thirty percent (30%) or more of the combined voting power of the
Surviving Corporation’s then outstanding Voting Securities;
 
Any Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in subparts (A), (B) and (C) of this Section 9(j) above will be deemed
to be a “Non-Qualifying Transaction.”
 
Notwithstanding the foregoing, a “Change in Control” will not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities of the
Company as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increased the
proportional number of shares Beneficially Owned by the Subject Person.
 
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
 
8

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, to the extent that (i) any payment under this
Agreement is payable solely upon or following the occurrence of a Change in
Control and (ii) such payment is treated as “deferred compensation” for purposes
of Section 409A of the Code, a Change in Control shall mean a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the assets of the
Company” as such terms are defined in Section 1.409A-3(i)(5) of the Treasury
Regulations.


(l) Delay of Payment Required by Section 409A of the Code.  It is intended that
(i) each payment or installment of payments provided under this Agreement will
be a separate “payment” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”),  and (ii) that the payments will satisfy,
to the greatest extent possible, the exemptions from the application of Section
409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two-year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay).  Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company and (ii) that any payments to be provided to the Executive pursuant to
this Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code if provided at the time otherwise required under this
Agreement, then such payments will be delayed until the date that is six (6)
months after the date of the Executive’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) with the Company or, if
earlier, the date of the Executive’s death.  Any payments delayed pursuant to
this Section 9(l) will be made in a lump sum on the first day of the seventh
month following the Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or, if earlier, the date of the
Executive’s death and any remaining payments required to be made under this
Agreement will be paid upon the schedule otherwise applicable to such payments
under the Agreement.  In addition, to the extent that any reimbursement, fringe
benefit or other, similar plan or arrangement in which the Executive
participates during the term of Executive’s employment under this Agreement or
thereafter provides for a "deferral of compensation" within the meaning of
Section 409A of the Code, (i) the amount eligible for reimbursement or payment
under such plan or arrangement in one calendar year may not affect the amount
eligible for reimbursement or payment in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid), (ii) subject to any shorter
time periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred; and (iii) any such reimbursement or payment
may not be subject to liquidation or exchange for another benefit.
 
10. Representations.
 
(a) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.
 
(b) The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.  The Executive also acknowledges and
agrees that upon entry into this Agreement his right to seek severance for
non-renewal of the Original Agreement shall be terminated as of the date hereof
and Executive shall not be entitled to any benefits under Section 9(g) of the
Original Agreement.
 
 
9

--------------------------------------------------------------------------------

 
11. Assignment; Binding Agreement.  This Agreement is a personal contract and
the rights and interests of the Executive hereunder may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by him, except as
otherwise expressly permitted by the provisions of this Agreement.  This
Agreement will inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If the Executive should die while
any amount would still be payable to him hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.
 
12. Confidentiality; Non-Solicitation; Non-Competition.
 
(a) Non-Solicitation.
 
(i) The Executive specifically acknowledges that the Confidential Information
described in this Section 12 includes confidential data pertaining to current
and prospective customers of the Company, that such data is a valuable and
unique asset of the Company’s business and that the success or failure of the
Company’s specialized business is dependent in large part upon the Company’s
ability to establish and maintain close and continuing personal contacts and
working relationships with such customers, and to develop proposals which are
specifically designed to meet the requirements of such customers.  Therefore,
the Executive agrees that during the Term of this Agreement, and for a period of
two (2) years after the Date of Termination, he will not, except on behalf of
the Company or with the Company’s express written consent, solicit, either
directly or indirectly, on his own behalf or on behalf of any other person or
entity, any customers with whom he had contact before the Date of Termination to
take any action which could reasonably be expected to adversely affect the
Company.
 
(ii) The Executive specifically acknowledges that the Confidential Information
described in this Section 12 also includes confidential data pertaining to
current and prospective employees and agents of the Company, and the Executive
further agrees that during the Term of this Agreement, and until for a period of
two (2) years after the Date of Termination, the Executive will not directly or
indirectly solicit, on his own behalf or on behalf of any other person or
entity, the services of any person who is an employee or agent of the Company or
solicit any of the Company’s employees or agents to terminate their employment
or agency with the Company, except with the Company’s express written consent.
 
(iii) The Executive specifically acknowledges that the Confidential Information
described in this Section 12 also includes confidential data pertaining to
current and prospective vendors and suppliers of the Company, and the Executive
agrees that during the Term of this Agreement, and for a period of two (2) years
after the Date of Termination, the Executive will not directly or indirectly
solicit, on his own behalf or on behalf of any other person or entity, any
vendor or supplier of the Company for the purpose of either providing products
or services to do a business competitive with that of the Company or terminating
or changing (in an adverse manner) such vendor’s or supplier’s relationship or
agency with the Company.
 
(iv) For purposes of this Section 12(a), references to the Company mean the
Company or any existing future subsidiary of the Company and any other entities
that directly or indirectly, through one or more intermediaries, control, are
controlled by or are under common control with the Company.
 
 
10

--------------------------------------------------------------------------------

 
(b) Non-Competition.
 
(i) The Executive covenants and agrees that during the Term of this Agreement,
and for a period of two (2) years after the Date of Termination (provided,
however, that following a termination of employment pursuant to Section 9(g)
such period shall only be one (1) year), he will not engage in or carry on,
directly or indirectly, as an owner, employee, agent, associate, consultant, or
in any other capacity, a business competitive with that conducted by the
Company.  Other than following a termination of employment pursuant to Section
9(g), a “business competitive with that conducted by the Company” will mean any
business or activity involved in information management products, marketing
solutions and other services related to customer acquisition, growth and
retention, including data collection, data integration technology and services,
database services, information technology outsourcing, consulting and analytics
services and consumer privacy products and services, or any other significant
business in which the Company or any of its subsidiaries is engaged in, in each
case where such products or services are competitive with products or services
offered by the Company or any of its subsidiaries that constitute more than five
percent (5%) of the Company’s revenues in any of its eight (8) preceding fiscal
quarters; provided, however, that following a termination of employment pursuant
to Section 9(g), a “business competitive with that conducted by the Company”
will mean any business or activity involved in providing interactive marketing
services solutions to its customers for marketing across digital, Internet,
email, mobile or direct mail channels or any other significant business in which
the Company or any of its subsidiaries is engaged in, in each case where such
products or services are competitive with products or services offered by the
Company or any of its subsidiaries that constitute more than five percent (5%)
of the Company’s revenues in any of its eight (8) preceding fiscal quarters.  To
“engage in or carry on” will mean to have ownership in such business (excluding
ownership of up to five percent (5%) of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to the following areas:
operations, technology strategy, sales, marketing, product planning, research,
design or development.
 
(ii) During the Term of this Agreement, and for a period of two (2) years after
the Date of Termination (provided, however, that following a termination of
employment pursuant to Section 9(g) such period shall only be one (1) year), the
Executive certifies and agrees that he will promptly notify the Board in writing
of his employment or other affiliation with any potentially competitive business
or entity, before the commencement of such employment or affiliation.
 
(c) The parties intend that each of the covenants contained in this Section 12
will be construed as a series of separate covenants, one for each state of the
United States, each county of each state of the United States, and each foreign
jurisdiction in which the Company does business or is preparing to do
business.  Except for geographic coverage, each such separate covenant will be
deemed identical in terms to the covenant contained in the preceding subsections
of this Section 12.  If, in any judicial proceeding, a court will refuse to
enforce any of the separate covenants (or any part thereof) deemed included in
those subsections, then such unenforceable covenant (or such part) will be
deemed eliminated from this Agreement for the purpose of those proceedings to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event that the provisions of this Section 12
should ever be deemed to exceed the time or geographic limitations, or the scope
of this covenant is ever deemed to exceed that which is permitted by applicable
law, then such provisions will be reformed to the maximum time, geographic
limitations or scope, as the case may be, permitted by applicable law.  The
unenforceability of any covenant in this Section 12 will not preclude the
enforcement of any other of said covenants or provisions of any other obligation
of the Executive or the Company hereunder, and the existence of any claim or
cause of action by the Executive or the Company against the other, whether
predicated on the Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of any of said covenants.
 
 
11

--------------------------------------------------------------------------------

 
(d) If the Executive will be in violation of any provision of this Section 12,
then each time limitation set forth in this Section 12 will be extended for a
period of time equal to the period of time during which such violation or
violations occur.  If the Company seeks injunctive relief from such violation in
any court, then the covenants in this Section 12 will be extended for a period
of time equal to the pendency of such proceedings, including all appeals by the
Executive.
 
13. Ownership of Developments; Trade Secrets of Others.  All copyrights,
patents, trade secrets, or other intellectual property rights associated with
any idea, concepts, techniques, inventions, processes, or works of authorship
developed or created by the Executive during the course of his work for the
Company or its clients, including past employment and with respect to the
services to be provided hereunder (collectively, the “Work Product”), will
belong exclusively to the Company and will, to the extent possible, be
considered a work made by the Executive for hire for the Company within the
meaning of Title 17 of the United States Code.  To the extent the Work Product
may not be considered work made by the Executive for hire for the Company, the
Executive agrees to assign, and automatically assign at the time of creation of
the Work Product, without any requirement of further consideration, any right,
title, or interest the Executive may have in such Work Product.  Upon the
request of the Company, the Executive will take further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment.   The Executive represents that
he is not bound by, and covenants that he will not enter into, any agreements,
either written or oral, which are in conflict with this Agreement.  For purposes
of this Section 13, the term “Company” also will include any existing or future
affiliates of the Company.
 
14. Company Remedies.  The Executive acknowledges and agrees that the
restrictions and covenants contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company and that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character.  To that end, in the event of any breach by the
Executive of Section 12 or Section 13 hereof, the Executive agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace the Executive’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages
and (iii) the remedy at law for any breach of any of the provisions of Section
12 or Section 13 may be inadequate.  The Executive further acknowledges that
legal counsel of his choosing has reviewed this Agreement, that the Executive
has consulted with such counsel, and that he agrees to the terms herein without
reservation.  Accordingly, the Executive specifically agrees that the Company
will be entitled, in addition to any remedy at law or in equity, to (i) retain
any and all payments not yet paid to him under this Agreement in the event of
any breach by him of his covenants under Sections 12 and 13 hereunder, (ii) in
the event of such breach, seek monetary damages (including, but not limited to,
recovering payments previously made to the Executive under Section 9(e)(iii),
9(f)(iii), or 9(i)(iii)) and (iii) obtain preliminary and permanent injunctive
relief and specific performance for any actual or threatened violation of
Section 12 or Section 13 of this Agreement.  This provision with respect to
injunctive relief will not, however, diminish the right to claim and recover
damages, or to seek and obtain any other relief available to it at law or in
equity, in addition to injunctive relief.  Notwithstanding anything contained
herein, any amounts paid or payable to the Executive pursuant to this Agreement
or otherwise by the Company, including any equity compensation granted to the
Executive, may be subject to forfeiture or repayment to the Company in
accordance with Section 409A of the Code and pursuant to any clawback policy as
adopted by the Board from time to time and applicable to senior executives of
the Company, and Executive hereby agrees to be bound by any such policy.
 
15. Parachute Payments.  Any provision of the Agreement to the contrary
notwithstanding, if any payment or benefit the Executive would receive from the
Company pursuant to the Agreement or otherwise ("Payment") would (i) constitute
a "parachute payment" within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the "Excise Tax"), then the Payment will be
 
 
12

--------------------------------------------------------------------------------

 
equal to the Reduced Amount (defined below).  The "Reduced Amount" will be
either (1) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (2) the entire
Payment, whichever amount after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate, net of the maximum reduction in federal
income taxes which could be obtained from a deduction of such state and local
taxes), results in the Executive's receipt, on an after-tax basis, of the
greatest amount of the Payment.  If a reduction in the Payment is to be made so
that the Payment equals the Reduced Amount, (x) the Payment will be paid only to
the extent permitted under the Reduced Amount alternative, and the Executive
will have no rights to an additional payments and/or benefits constituting the
Payment, and (y) reduction in payments and/or benefits will occur in the
following order: (1) reduction of cash payments; (2) cancellation of accelerated
vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits paid
to the Executive. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Executive's equity awards. In no
event will the Company or any stockholder be liable to the Executive for any
amounts not paid as a result of the operation of this Section 15. The
professional firm engaged by the Company for general tax purposes as of the day
prior to the Closing will perform the foregoing calculations.  If the tax firm
so engaged by the Company is serving as accountant or auditor for the acquirer,
the Company will appoint a nationally recognized tax firm to make the
determinations required hereunder.  The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder.  The
tax firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
and the Executive within fifteen (15) days before the Closing (if requested at
that time by the Company or the Executive) or such other reasonable time as
requested by the Company or the Executive. No portion of the Payment shall be
taken into account which in the opinion of tax counsel does not constitute a
“parachute payment” within the meaning of Code Section 280G(b)(2), including by
reason of Code Section 280G(b)(4)(A). Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
the Executive.
 
16. Entire Agreement.  This Agreement and the equity incentive plans and
agreements referenced herein contain all the understandings between the parties
hereto pertaining to the matters referred to herein, and supersede as of the
Effective Date the Original Agreement and any other undertakings and agreements,
whether oral or in writing, previously entered into by them with respect
thereto.  To the extent that any term or provision of any other document or
agreement executed by the Executive with or for the Company during the Term of
this Agreement, including, without limitation, Sections 4, 7, 8 and 11 of the
Acxiom Corporation Associate Agreement, conflicts or is inconsistent with this
Agreement, the terms and conditions of this Agreement shall prevail and
supersede such inconsistent or conflicting term or provision, except to the
extent, if any, expressly provided otherwise in such other document or agreement
with specific reference to this Agreement.  The Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise and that the
Executive has been represented by counsel selected by the Executive.
 
17. Amendment, Modification or Waiver.  No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company.  No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of a similar or dissimilar condition or provision at the
same time, any prior time or any subsequent time.
 
 
13

--------------------------------------------------------------------------------

 
18. Notices.  Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:
 
To the Executive at:             John Meyer
6211 West Northwest Highway #704
Dallas, Texas  75225
Facsimile: (214) 368-4203


With a copy to:                    Michael A. Saslaw
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas  75201-7830
Facsimile: (214) 746-7777


To the Company at:             Acxiom Corporation
601 East Third Street
Little Rock, Arkansas  72201
Attention: General Counsel
Facsimile: (501) 252-0303


With a copy to:                    J. Allen Overby
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Facsimile:  (615) 742-2711


Any notice delivered personally or by courier under this Section 18 will be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, will be
deemed given on the date transmitted by facsimile or five days after post-marked
if sent by U.S. mail.
 
19. Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances will be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.
 
20. Governing Law.  This Agreement will be governed by and construed under the
internal laws of the State of Arkansas, without regard to its conflict of laws
principle.
 
21. Jurisdiction and Venue.  This Agreement will be deemed performable by all
parties in, and venue will exclusively be in the state or federal courts located
in the State of Arkansas.  The Executive and the Company hereby consent to the
personal jurisdiction of these courts and waive any objections that such venue
is objectionable or improper.
 
22. Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
 
14

--------------------------------------------------------------------------------

 
23. Withholding.  All payments to the Executive under this Agreement will be
reduced by all applicable withholding required by federal, state or local law.
 
24. Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
 
25. 409A
 
(a) Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”
 
(b) Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.
 
(c) For the avoidance of doubt, any payment due under this Agreement within a
period following Executive’s termination of employment, death, Disability or
other event, shall be made on a date during such period as determined by the
Company in its sole discretion.
 
(d) It is intended that the Agreement, to the extent practicable, comply and be
interpreted in accordance with Section 409A of the Code, and the Company shall,
as necessary, adopt such conforming amendments as are necessary to comply with
Section 409A of the Code without reducing the benefits payable hereunder without
the express written consent of the Employee.
 
 [Signature Page Follows]

 
 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.


ACXIOM CORPORATION






By:  /s/ Jerry C. Jones      

Name:  Jerry C. Jones      

Title: Senior Vice President              



EXECUTIVE


                    /s/ John Meyer       



John Meyer

 
16 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of General Release


 
This Release (this “Release”), dated as of ________, is made by and among John
Meyer (the “Executive”) and Acxiom Corporation (the “Company”).
 
WHEREAS, the parties hereto entered into that certain Amended and Restated
Employment Agreement dated as of __________ ___, 2010 (the “Agreement”);
 
WHEREAS, the Executive’s employment with the Company has been terminated in a
manner described in Section ____ of the Agreement;
 
WHEREAS, pursuant to Section ___ of the Agreement, it is a condition precedent
to the Company’s obligation to make the payments under Section ___, that the
Executive executes and delivers this Release.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. Executive Release.  The Executive, ON BEHALF OF HIMSELF, HIS SPOUSE,
ATTORNEYS, HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS,
PARTNERSHIPS AND OTHER ENTITIES UNDER HIS CONTROL AND ANY OTHER PERSON CLAIMING
BY, THROUGH OR UNDER THE EXECUTIVE (TOGETHER, THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
predecessors, successors and assigns and its respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Company Parties”) from any and
all claims, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action, KNOWN OR UNKNOWN, CONTINGENT OR
NON-CONTINGENT of any kind and every nature whatsoever, and WHETHER OR NOT
ACCRUED OR MATURED, which any of them have or may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited to, any
claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Employee Retirement
Income Security Act of 1974, as amended, or any other federal, state or local
law relating to employment or discrimination in employment) arising out of or
relating to the Executive’s employment by the Company or his services as an
officer or employee of the Company or any of its subsidiaries, or otherwise
relating to the termination of such employment or the Agreement (collectively,
“Claims”); provided, however, such general release will not limit or release the
Company Parties from their respective obligations (i) under the Agreement that
expressly survive termination of employment, (ii) under the Company’s benefit
plans and agreements that expressly survive termination of employment, including
without limitation the Company’s equity incentive plans, (iii) in respect of the
Executive’s services as an officer or director of the Company or any of its
subsidiaries, pursuant to any director and officer indemnification agreements or
as provided by law or
 
 
 

--------------------------------------------------------------------------------

 
the certificates of incorporation or by-laws (or like constitutive documents) of
the Company or any of its subsidiaries or [(iv) insert at the time of
termination a description of any other agreements with the Company that
expressly survive the Executive’s termination].  The Executive, ON BEHALF OF
HIMSELF AND THE EXECUTIVE PARTIES, hereby represents and warrants that no other
person or entity has initiated or, to the extent within his control, will
initiate any such proceeding on his or their behalf.
 
2. Non-Disparagement.  The Executive agrees that, for a period of two (2) years
following the date hereof, the Executive shall not, in any communications with
the press or other media or any customer, client or supplier of the Company or
any of its subsidiaries, make any statement which disparages or is derogatory of
the Company or any of its subsidiaries or any of their respective directors or
senior officers; provided, however, that this Section 2 shall apply to the
Executive only for so long as the Company, its subsidiaries and their respective
directors and senior officers refrain from making any such communication which
disparages or is derogatory of the Executive.
 
3. Acknowledgement of Waiver of Claims under ADEA.  The Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 and that this waiver and release is
knowing and voluntary.  The Executive acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which the
Executive was already entitled.  The Executive further acknowledges that (a) he
has been advised that he should consult with an attorney prior to executing this
Release, (b) he has been given twenty-one (21) days within which to consider
this Release before executing it and (c) he has been given seven (7) days
following the execution of this Release to revoke this Release.
 
4. Acknowledgment.  The parties hereto acknowledge that they understand the
terms of this Release and that they have executed this Release knowingly and
voluntarily.  The Executive acknowledges that, in consideration for the
covenants and releases contained herein, he will receive the payments as
described in Section ____ of the Agreement, and that he would not receive such
payment without the execution of this Release.  Furthermore, the Executive
acknowledges that amounts paid or payable to the Executive pursuant to the
Agreement or otherwise by the Company, including any equity compensation granted
to the Executive, may be subject to forfeiture or repayment to the Company
pursuant to any clawback policy as adopted by the Board from time to time and
applicable to senior executives of the Company, and Executive hereby agrees to
be bound by any such policy.
 
5. Severability.  All provisions of this Release are intended to be
severable.  In the event any provision or restriction contained herein is held
to be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release.  The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.
 
 
 

--------------------------------------------------------------------------------

 
6. Specific Performance.  If a court of competent jurisdiction determines that
the Executive has breached or failed to perform any part of this Release, the
Executive agrees that the Company will be entitled to seek injunctive relief to
enforce this Release.
 
7. Governing Law.  This Release shall be governed by and construed in accordance
with the laws of the State of Arkansas without reference to principles of
conflict of laws.
 
8. Jurisdiction and Venue.  This Release will be deemed performable by all
parties in, and venue will exclusively be in the state and federal courts
located in, the State of Arkansas.  The Executive hereby consents to the
personal jurisdiction of these courts and waives any objection that such venue
in objectionable or improper.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set his hands, as of the day and
year first above written.
 


 
_____________________________________
John Meyer, individually







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------